Citation Nr: 0707169	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In September 2006, the veteran testified 
before the Board at a hearing that was held via 
videoconference from Albany, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
PTSD.  See 38 C.F.R. § 3.304(f).  According to service 
personnel records, the veteran served in Vietnam for 
approximately 12 months.  His military occupational specialty 
is listed as administrative specialist, or clerk.  Service 
personnel records show that he was awarded decorations 
indicating service in Vietnam, but not evidencing combat.  
His service medical records are negative for a psychiatric 
disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he diagnosed with 
PTSD by a private physician in September 1999 and by VA in 
March 2000.  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  

In September 2006 testimony before the Board, the veteran 
reported Vietnam service duties involving acting as a courier 
of classified information via airplane and helicopter.  Prior 
to his separation from service, the veteran trained his 
replacement.  Shortly after having trained his replacement, 
the replacement, a sergeant major, and a helicopter pilot 
were involved in a crash in which all three men on board were 
killed.  The veteran additionally reported a stressor in 
which the veteran drove over a civilian, who was on a small 
motorcycle.  This incident, which the veteran approximated as 
occurring in April or May 1969, happened on the base at which 
the veteran was stationed.  He reportedly was required to 
sign an affidavit following the accident.

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because the veteran 
has provided detailed evidence sufficient to verify stressors 
through the United States Army & Joint Services Records 
Research Center (JSRRC), and no attempt to verify has yet 
been made, the RO should attempt to verify the listed 
stressors through JSRRC.  

Additionally, the veteran testified in September 2006 that he 
was receiving private psychiatric treatment on a monthly 
basis from Drs. "Marcus" and Ira Zibler.  Because the 
latest private psychiatric treatment records are dated in 
September 1999, and because VA is on notice that there are 
additional records that may be applicable to the veteran's 
claim, these records should be obtained.  If possible, the 
veteran himself is asked to obtain these records and submit 
them to the VA in order to expedite the process.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for psychiatric disorders, 
dated from September 1999 to the 
present.  Medical records should 
specifically be requested from a 
"Dr. Marcus" and from Ira Zibler, M.D.  
All attempts to secure these records 
must be documented in the claims 
folder.

2.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  Specific 
requests should be made for casualties 
in the veteran's unit as a result of a 
helicopter accident dated in November 
or December 1969, and the April or May 
1969 base accident in which a civilian 
was killed after being run over with a 
truck.  If more detailed information is 
needed for such research, the veteran 
should be given the opportunity to 
provide it.

3.  If a stressor is verified, schedule 
the veteran for a VA examination to 
determine whether the veteran meets the 
criteria found is DSM-IV for a 
diagnosis of PTSD and whether any PTSD 
is related to a confirmed stressor in 
service.  

4.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the action remains adverse to the 
veteran, provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

